     Case 4:14-cv-01698 Document 1694 Filed on 09/16/21 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

KEITH COLE, JACKIE BRANNUM,                     §
RICHARD KING, FRED WALLACE,                     §
LAVAR SANTEE, and MARVIN RAY                    §
YATES, individually and on behalf of            §
those similarly situated,                       §
        Plaintiffs,                             §
                                                §
v.                                              §   CIVIL ACTION NO. 4:14-CV-1698
                                                §
                                                §
BRYAN COLLIER, in his official                  §
capacity, ROBERTO HERRERA, in his               §
official capacity, and TEXAS                    §
DEPARTMENT OF CRIMINAL                          §
JUSTICE,                                        §
        Defendants.                             §


      DEFENDANTS’ EIGHTH VERIFIED STATUS REPORT REGARDING AIR
              CONDITIONING AT TDCJ FACILITIES HOUSING
                     CLASS MEMBERS: August 2021

 KEN PAXTON
 Attorney General of Texas                            TED A. ROSS
                                                      Assistant Attorney General
 BRENT WEBSTER                                        Attorney-in-Charge
 First Assistant Attorney General                     State Bar No. 24008890
                                                      Southern District ID No. 22658
 GRANT DORFMAN                                        Ted.Ross@oag.texas.gov
 Deputy First Assistant Attorney General
                                                      CHARLES K. ELDRED
 SHAWN E. COWLES                                      State Bar No. 00793681
 Deputy Attorney General for Civil Litigation         Special Litigation Counsel

ELIZABETH BROWN FORE                                  BENJAMIN DOWER
Chief, Administrative Law Division                    State Bar No. 24082931
                                                      Assistant Attorney General
SHANNA E. MOLINARE
Chief, Law Enforcement Defense Division               JEANINE COGGESHALL
                                                      State Bar No. 24083162
Office of the Attorney General                        Assistant Attorney General
P.O. Box 12548
Austin, Texas 78711-2548
512-463-2080 ● fax 512-370-9069

                                                1
    Case 4:14-cv-01698 Document 1694 Filed on 09/16/21 in TXSD Page 2 of 3




       Defendants, Bryan Collier and Robert Herrera, in their official capacities, and the Texas

Department of Criminal Justice (Defendants), by and through the Office of the Attorney General,

file this Eighth Verified Status Report Regarding Air Conditioning at TDCJ Facilities Housing

Class Members. Included with this court filing are the verified temperature logs from August

2021, for all locations within TDCJ where class members may be housed.

Dated: September 16, 2021.

                                            Respectfully Submitted,

                                            KEN PAXTON
                                            Attorney General of Texas

                                            BRENT WEBSTER
                                            First Assistant Attorney General

                                            GRANT DORFMAN
                                            Deputy First Assistant Attorney General

                                            SHAWN E. COWLES
                                            Deputy Attorney General for Civil Litigation

                                            ELIZABETH BROWN FORE
                                            Chief, Admiistrative Law Division

                                            SHANNA E. MOLINARE
                                            Chief, Law Enforcement Defense Division

                                            /s/ Ted A. Ross
                                            TED A. ROSS
                                            State Bar No. 24008890
                                            Assistant Attorney General

                                            CHARLES K. ELDRED
                                            State Bar No. 00793681
                                            Special Litigation Counsel

                                            BENJAMIN DOWER
                                            State Bar No. 24082931
                                            Assistant Attorney General




                                               2
   Case 4:14-cv-01698 Document 1694 Filed on 09/16/21 in TXSD Page 3 of 3




                                           JEANINE COGGESHALL
                                           State Bar No. 24083162
                                           Assistant Attorney General

                                           Office of the Attorney General of Texas
                                           P. O. Box 12548, Capitol Station
                                           Austin, Texas 78711
                                           P: (512) 475-4191
                                           F: (512) 457-4674
                                           Ted.Ross@oag.texas.gov
                                           Charles.Eldred@oag.texas.gov
                                           Benjamin.Dower@oag.texas.gov
                                           Jeanine.Coggeshall@oag.texas.gov

                                           ATTORNEYS FOR DEFENDANTS


                           NOTICE OF ELECTRONIC FILING
       I, Ted A. Ross, Assistant Attorney General of Texas, do hereby certify that I have

electronically submitted for filing, a correct copy of the foregoing in accordance with the

Electronic Case Files System of the Southern District of Texas, on September 16, 2021.

                                               /s/ Ted. A. Ross
                                               Ted A. Ross
                                               Assistant Attorney General


                               CERTIFICATE OF SERVICE
       I, Ted A. Ross, Assistant Attorney General of Texas, do hereby certify that a true and

correct copy of the above and foregoing has been served on all counsel of record via electronic

mail on September 16, 2021, as authorized by Fed. R. Civ. P. 5(b)(2) and in accordance with

the electronic case filing procedures of the United States District Court for the Southern

District of Texas.


                                               /s/ Ted. A. Ross
                                               Ted A. Ross
                                               Assistant Attorney General




                                               3
